            Case 1:21-cv-00432-N/A Document 7            Filed 09/16/21    Page 1 of 18




             UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
SUMITOMO RUBBER (THAILAND) CO., LTD. :
                                           :
                        Plaintiff,         :
                                           :
                        v.                 :        Court No. 21-00432
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
                                           :

                                            COMPLAINT

       Plaintiff Sumitomo Rubber (Thailand) Co., Ltd. (“Plaintiff” or “SRT”), by and through its

attorneys, alleges and states as follows:

       1.       Plaintiff seeks judicial review of the final affirmative injury determination of the

U.S. International Trade Commission (“Commission”) with respect to Thailand in the

investigation of passenger vehicle and light truck (“PVLT”) tires from Korea, Taiwan, Thailand,

and Vietnam. See Passenger Vehicle and Light Truck Tires from Korea, Taiwan, Thailand, and

Vietnam, Inv. Nos. 701-TA-647 and 731 TA-1517-1520 (final), USITC Pub. 5212 (July 2021)

(“Final Views”). The Commission published its final determination in the Federal Register on

July 16, 2021. Passenger Vehicle and Light Truck Tires from Korea, Taiwan, Thailand, and

Vietnam, 86 Fed. Reg. 37,764 (July 16, 2021). Following the Commission’s final determination,

the U.S. Department of Commerce (“Commerce”) published notice of the antidumping duty

order on PVLT tires from Thailand on July 19, 2021. Passenger Vehicle and Light Truck Tires

from the Republic of Korea, Taiwan, and Thailand: Antidumping Duty Orders and Amended

Final Affirmative Antidumping Duty Determination for Thailand, 86 Fed. Reg. 38,011 (July 19,

2021) (“Orders”).



                                                 1
             Case 1:21-cv-00432-N/A Document 7            Filed 09/16/21      Page 2 of 18




                                          JURISDICTION

       2.        Plaintiff brings this action pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(II) and

(a)(2)(B)(i) to review a final affirmative determination made by the Commission under 19 U.S.C.

§ 1673d(b). This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1581(c).

                                             STANDING

        3.       Plaintiff is a producer and exporter of PVLT tires from Thailand and, thus, meets

the definition of an “interested party” within 19 U.S.C. § 1677(9)(A).

        4.       Plaintiff participated in the underlying investigation giving rise to this action and,

therefore, constitutes “a party to the proceeding in connection with which the matter arose”

under 19 U.S.C. § 1516a(a)(2)(A).

        5.       As an interested party who participated as a party in the underlying proceeding,

Plaintiff has standing to commence this action pursuant to 19 U.S.C. § 1516a(d) and 28 U.S.C.

§ 2631(c).

                                 TIMELINESS OF THE ACTION

        6.       The Commission published notice of its final determination in the Federal

Register on July 16, 2021. Commerce subsequently published notice of the antidumping duty

order on PVLT tires from Thailand on July 19, 2021.

        7.       Plaintiff filed its Summons for this action on August 17, 2021. Plaintiff therefore

commenced this action within the time period specified in 19 U.S.C. § 1516a(a)(2)(A)(i)(II) and

28 U.S.C. § 2636(c).




                                                   2
            Case 1:21-cv-00432-N/A Document 7           Filed 09/16/21     Page 3 of 18




       8.       Plaintiff timely filed this Complaint within 30 days of the filing of the Summons

in this action, as required by the time limits set forth in 19 U.S.C. § 1516a(a)(2)(A) and Court

Rule 3(a)(2).

                                  PROCEDURAL HISTORY

       9.       On May 13, 2020, the United Steel, Paper and Forestry, Rubber, Manufacturing,

Energy, Allied Industrial and Service Workers International Union, AFL-CIO, CLC (“USW”)

filed a petition with the Commission and Commerce alleging that imports of PVLT tires from

Thailand were sold in the United States at less than fair value and that those imports injure the

domestic PVLT tire industry.

       10.      On May 19, 2020, the Commission instituted antidumping and countervailing

duty investigations to determine whether there was a reasonable indication that an industry in the

United States is materially injured or threatened with material injury, or that the establishment of

an industry in the United States is materially retarded, by reason of imports of PVLT tires from

Korea, Taiwan, Thailand, and Vietnam that are alleged to be sold in the United States at less than

fair value and to be subsidized by the Government of Vietnam. Passenger Vehicle and Light

Truck Tires from Korea, Taiwan, Thailand, and Vietnam; Institution of Antidumping and

Countervailing Duty Investigations and Scheduling of Preliminary Phase Investigations, 85 Fed.

Reg. 29, 972 (May 19, 2020).

       11.      On July 22, 2020, the Commission published its preliminary determination, which

found that there is a reasonable indication that an industry in the United States is materially

injured by reason of imports of PVLT tires from Korea, Taiwan, Thailand, and Vietnam that are

alleged to be sold in the United States at less than fair value and to be subsidized by the




                                                 3
          Case 1:21-cv-00432-N/A Document 7           Filed 09/16/21     Page 4 of 18




Government of Vietnam.       Passenger Vehicle and Light Truck Tires from Korea, Taiwan,

Thailand, and Vietnam, 85 Fed. Reg. 44,322 (July 22, 2020).

       12.     The Commission published the schedule of the final phase of its investigation on

January 29, 2021. Passenger Vehicle and Light Truck Tires from Korea, Taiwan, Thailand, and

Vietnam: Scheduling of Final Phase of Countervailing Duty and Antidumping Duty

Investigations, 86 Fed. Reg. 7561 (Jan. 29, 2021). Interested parties, including SRT, submitted

pre-hearing briefs on May 18, 2021. The Commission held a public hearing in which interested

parties presented their arguments on May 25, 2021. Interested parties, including SRT, filed post-

hearing briefs on June 2, 2021.

       13.     On June 23, 2021, the Commission held a vote to determine whether PVLT tires

from Korea, Taiwan, Thailand, and Vietnam injured the domestic PVLT tire industry. USITC

News Release 21-081, Passenger Vehicle and Light Truck Tires from Korea, Taiwan, and

Thailand, and Subsidized Passenger Vehicle and Light Truck Tires from Vietnam, Injure U.S.

Industry (June 23, 2021). Four Commissioners voted in the affirmative with respect to the

antidumping duty investigations involving Korea, Taiwan, and Thailand and the countervailing

duty investigation concerning Vietnam. Id. Commissioner David S. Johanson voted in the

negative, finding that imports of PVLT tires from Korea, Taiwan, Thailand, and Vietnam neither

materially injured the domestic industry nor threatened the domestic industry with material

injury. Id.

       14.     The Commission published its public views, which included Commissioner

Johanson’s dissent, on July 19, 2021.     Final Views, USITC Pub. 5212. The Commission

concluded that the domestic PVLT tire industry was materially injured by reason of imports of

PVLT tires from Korea, Taiwan, and Thailand found by Commerce to be sold in the United



                                               4
         Case 1:21-cv-00432-N/A Document 7             Filed 09/16/21     Page 5 of 18




States at less than fair value and imports of PVLT tires from Vietnam that Commerce found to be

unfairly subsidized by the Government of Vietnam. Id. at 47.

       15.     When determining whether the domestic PVLT tire industry was materially

injured by reason of subject imports, the Commission considered the volume effects, price

effects, and impact of subject imports. With respect to volume effects, the Commission found

that the volume of cumulated subject imports increased by 8.2 percent over the period of

investigation (“POI”) and that the market share of such imports increased by 5.3 percentage

points, which the Commission considered significant in both absolute terms and relative to U.S.

consumption. Id. at 34.

       16.     With regard to price effects, the Commission made no express finding of price

suppression or price depression.       Instead, the Commission found that subject imports

“significantly undersold the domestic like product leading to lost sales and market share” and

concluded that “subject imports had significant price effects.” Id. at 41. The Commission also

found that subject imports had significant price effects, because cumulated subject imports

significantly undersold the domestic like product, leading to lost sales and market share. Id. The

Commission found that the pricing data showed that cumulated subject imports pervasively

undersold the domestic like product in both branded and private label products. Id. at 35-36.

The Commission rejected the econometric analysis provided by respondents (including Plaintiff),

who argued that the pricing data were flawed because the data reflected a specific brand mix that

contributed to the appearance of underselling. Id. at 37-38. Substantial evidence confirms that

certain firms may sell dimensionally indistinguishable tires at a wide range of price points. Id.

However, the Commission stated that the econometric analysis was flawed because it was based

on a comparison of brands, irrespective of the country of origin, and thus could not shed light on



                                                5
         Case 1:21-cv-00432-N/A Document 7              Filed 09/16/21   Page 6 of 18




whether there has been significant price underselling by the imported merchandise as compared

with the price of domestic like products in the United States. Id. at 38. The Commission thus

found that the econometric analysis did not affect its conclusion. Id.

       17.     The Commission also examined price trends and “considered the relationship

between cumulated subject imports, which pervasively undersold the domestic like product, and

the domestic industry’s declining prices.” Id. at 41. The Commission recognized that, while the

prices of some pricing products declined during the POI, domestic prices for the largest volume

pricing product increased. Id. For the pricing products for which domestic prices declined over

the POI, the Commission found that the magnitude of the declines was limited, or the volumes

associated with those producers were small. Id. When considering whether subject imports

prevented price increases that otherwise would have occurred, the Commission concluded that

although the domestic industry’s ratio cost of goods sold (“COGS”) to net sales increased, that

“modest increase” occurred while apparent U.S. consumption declined by 10.6 percent. Id.

       18.     Finally, when evaluating the impact of the subject imports, the Commission found

that “many of the domestic industry’s performance indicators declined from 2018 to 2019 and

then declined further in 2020.”     Id. at 42.    However, at the same time, the Commission

acknowledged several performance indicators that improved from 2018 to 2019 before declining

sharply in 2020, including capacity, production related workers, hours worked, and hourly

wages. Id. at 42-44. However, the Commission never acknowledged or grappled with the

continued profitability of the U.S. industry, which had double-digit operating margins that had

nearly doubled since the last time the Commission examined the industry in PVLT Tires from

China in 2015. See id. Instead, the Commission focused on the declines in the domestic

industry’s performance and attributed them to “the significant and increasing volume of



                                                 6
         Case 1:21-cv-00432-N/A Document 7           Filed 09/16/21     Page 7 of 18




cumulated subject imports [that] undersold the domestic like product to a significant degree

throughout the period of investigation.” Id. at 43. The Commission found that “this significant

underselling” by subject imports “enabled cumulated subject imports to take sales and market

share from the domestic industry,” which resulted in the domestic industry having “few

shipments than it would have otherwise, yielding lower production, capacity utilization, and

employment, and also lower revenues, which reduced the industry’s gross profit, operating

profit, and net income.” Id. at 43. The Commission thus concluded that cumulated subject

imports from Korea, Taiwan, Thailand, and Vietnam had a significant impact on the domestic

industry during the POI.

       19.    The Commission concluded that the severe market disruptions caused by the

COVID-19 pandemic during 2020, including decreased demand, plant shutdowns by domestic

producers, and supply chain disruptions, contributed to the domestic industry’s declining

performance. The Commission observed that although U.S. consumption declined by 12.5

percent from 2019 to 2020, a number of the domestic industry’s performance indicators had

declined from 2018 to 2019, and many performance indicators fell in excess of the 12.5 percent

decline in apparent U.S. consumption. Id. at 44. Accordingly, the Commission found that “the

decline in demand in 2020 does not fully explain the domestic industry’s declining performance

that year.” Id. The Commission also stated that it was “unpersuaded by respondents’ arguments

that the domestic industry was disproportionately affected by the COVID-19 pandemic,” noting

that both domestic producers and importers reported being affected by the pandemic and that

most domestic producers characterized the impact as temporary. Id. at 46. The Commission

found that domestic producers were “able to resume shipping tires at relatively high levels”

during the same period in 2020 that subject imports increased. Id. Accordingly, the Commission



                                              7
         Case 1:21-cv-00432-N/A Document 7              Filed 09/16/21     Page 8 of 18




concluded that “subject imports continued to capture market share from the domestic industry”

“even as the domestic industry resumed operations and demand remained weak.” Id.

       20.     Commission Johanson’s dissent concluded that there was no material injury or

threat of material injury by reason of subject imports, finding that (1) but for the disruptions

caused by the COVID-19 pandemic to both demand and supply, the market share shift observed

in 2020 is not likely to have occurred; (2) despite consistent price underselling by subject

imports, there were no adverse price effects on the U.S. prices of the domestic like product; and

(3) the deterioration in the financial performance of the domestic industry, which remained at a

healthy rate of profitability, was driven by declining domestic production that led to higher unit

direct labor and unit “other factory costs” even as the gross values of those costs declined. Id. at

49.

       21.     Similar to his fellow Commissioners, Commissioner Johanson examined volume

effects, price effects, and impact, reaching the exact opposite conclusion in view of the same

evidence. Commissioner Johanson concluded that import volumes were significant in absolute

and relative terms, but they do not warrant an affirmative determination considering the

conditions of competition—particularly the diversity of products available, the large volume of

imports by U.S. producers, and the impact of the COVID pandemic—and the lack of significant

price effects. Id. at 49-51. With respect to price effects, Commissioner Johanson found that

subject imports had not caused any negative price effects for the domestic industry. Although

Commissioner Johanson agreed that the pricing data showed significant underselling of the

domestic like product by cumulated subject imports, he did not find that the underselling had any

adverse price effects or led to a significant gain in market share by subject imports at the expense

of the domestic industry. Id. at 52. Commissioner Johanson also found that the declines in



                                                 8
          Case 1:21-cv-00432-N/A Document 7            Filed 09/16/21     Page 9 of 18




branded pricing products were small and remained steady over the POI, with little variation.

While Commissioner Johanson observed that private label products declined more significantly,

he found that private label tires only accounted for a small fraction of the U.S. industry’s

revenues, and that data on the record indicated that U.S. producers that lowered the prices of

private label tires experienced increased revenues, suggesting that price reductions in private

label tires cannot be properly characterized as price depression. Id. at 52-53. Commissioner

Johanson found further that evidence on the record did not indicate price suppression, noting that

“it is unlikely that increases in prices would have been observed over the {POI}, especially with

raw material costs declining steadily and demand depressed drastically for much of 2020 due to

COVID-19 pandemic lockdowns and related restrictions.” Id. at 53. Commissioner Johanson

thus concluded that subject imports did not have significant adverse price effects on the domestic

industry. Id. at 54.

       22.     Commissioner Johanson also disagreed with the Commission’s impact

assessment, in particular its consideration of the impact of the COVID-19 pandemic.

Commissioner Johanson explained that the POI

       features—in its final year—an extraordinary shock, significantly affecting both
       demand and supply in the U.S. market. For much of the second quarter of 2020,
       the COVID-19 pandemic shut down factories, kept vast numbers of vehicles that
       use these tires off the highways, closed retail outlets, and disrupted supply chains
       that U.S. producers rely upon for efficient production.

Id. at 54-55. Commissioner Johanson recognized that, in light of the unprecedented impact of

the COVID-19 pandemic, “{c}oming to conclusions regarding causality under such tangled

circumstances is difficult, a point emphasized by respondents and conceded by petitioner.” Id. at

55. Commissioner Johanson emphasized that a large majority of the domestic industry’s loss

and the subject imports’ gain in market share came in 2020, and that “the domestic industry’s 4.0

percentage point market share loss in 2020 can be traced to reduced availability of U.S.-produced
                                                9
        Case 1:21-cv-00432-N/A Document 7             Filed 09/16/21    Page 10 of 18




PVLT tires while subject imports did not experience the supply shock to the same degree.” Id. at

56.   Unlike the majority, Commissioner Johanson pointed to evidence on the record that

domestic producers were unable to quickly rebound from their four- to six-week shutdowns,

which resulted in depressed production for as much as four to five months. Id. At the same time,

Commissioner Johanson pointed to evidence on the record that “subject imports were better

positioned to fill the increasing demand” for PVLT tires than domestic producers. Id. Although

Commissioner Johanson acknowledged that record evidence showed that the domestic industry’s

performance fell precipitously from 2019 to 2020, he found that those indicators either

improved, remained stable, or declined modestly from 2018 to 2019. Id. at 56-57.

       23.    Following the Commission’s final determination, Commerce published the

antidumping duty order on July 19, 2021. Orders, 86 Fed. Reg. 38,011.

                                 STATEMENT OF CLAIMS

       24.    Paragraphs 1 through 23 are incorporated by reference.

       25.    In the following respects and for other reasons apparent from the record, the

Commission’s Final Views are not supported by substantial evidence and are otherwise not in

accordance with law. See 19 U.S.C. § 1516a(b)(1)(B)(i).

                                         COUNT ONE

       26.    Paragraphs 1 through 25 are incorporated by reference.

       27.    In its Final Views, the Commission disregarded the continued profitability of the

domestic industry, which itself belied the Commission’s conclusion that the domestic industry

was experiencing any level of material injury. The Commission must determine whether an

industry in the United States is materially injured by reason of subject imports, 19 U.S.C.

§ 1673(2)(A)(ii), which the statute defines as “harm which is not inconsequential, immaterial, or



                                               10
        Case 1:21-cv-00432-N/A Document 7              Filed 09/16/21      Page 11 of 18




unimportant,” id. § 1677(7)(A). As part of its analysis, the Commission must consider subject

import volumes and prices, as well as the impact of such imports on the domestic industry. Id.

§ 1677(7)(C). In its impact analysis, the Commission must consider, inter alia, profits and

domestic industry performance. Id. § 1677(7)(C)(iii). Although the Commission “may not

determine that there is no material injury or threat of material injury to an industry in the United

States merely because that industry is profitable or because the performance of that industry has

recently improved,” id. § 1677(7)(J), this provision does not license the Commission to ignore

evidence of profitability and improved performance in determining whether an industry is, on its

face, suffering from adverse impacts by reason of subject imports.

       28.     The Commission utterly failed to grapple with substantial record evidence

showing that subject imports did not adversely impact the domestic PVLT tire industry. For

starters, the domestic industry remained a highly profitable industry throughout the POI, with

double-digit profit margins throughout the POI that declined only slightly despite the disruptions

to the supply chain and U.S. demand caused by the COVID-19 pandemic. According to

Commissioner Johanson, the domestic industry’s profitability was 21.5 percent in 2018 and 18.7

percent in 2020, with the majority of the decline (a mere 1.7 percentage points) occurring in

2020, which is attributable to factors other than subject imports (i.e., increased unit COGS and

selling, general, and administrative expenses caused by the COVID-19 pandemic). See Final

Views, USITC Pub. 5212 at 57. Moreover, the beginning of the POI marked an active period of

investment in which five new domestic producers entered the U.S. market through greenfield

investments, indicating that the U.S. domestic industry remained an attractive investment. Id.

       29.     Moreover, the Commission did not acknowledge that it had examined the

domestic PVLT industry only six years prior in PVLT Tires from China, in which it found



                                                11
        Case 1:21-cv-00432-N/A Document 7             Filed 09/16/21     Page 12 of 18




operating margins that were almost half of the domestic industry’s operating margins in this case.

See Certain Passenger Vehicle and Light Truck Tires from the People’s Republic of China, Inv.

Nos. 701-TA-522 and 721-TA-1258 (Final), USITC Pub. 4545 (Aug. 2015) at C-3 (Table C-1).

Despite Plaintiff raising specific arguments on this point, the Commission did not address PVLT

Tires from China.

       30.     By finding that a highly profitable industry with new entrants and investments is

materially injured, the Commission has effectively rendered inutile the statutory standard of

material injury set forth in 19 U.S.C. § 1677(7)(A) and (C). The Commission has allowed 19

U.S.C. § 1677(7)(J), which prevents the Commission from determining that there is no material

injury or threat of material injury to an industry in the United States merely because it is

profitable, to erase its obligation under the statute to make a separate finding that the domestic

industry has suffered adverse impacts by reason of subject imports. 19 U.S.C. § 1677(7)(A), (C).

       31.     Because the Commission did not consider the profitability of the domestic

industry and determine whether the domestic industry had experienced actual adverse impacts

resulting from subject imports, the Commission’s finding that the domestic industry PVLT tire

industry is materially injured by reason of subject imports from Korea, Taiwan, Thailand, and

Vietnam is not supported by substantial evidence on the record and is not otherwise in

accordance with law.

                                         COUNT TWO

       32.     Paragraphs 1 through 31 are incorporated by reference.

       33.     In addition to its failure to consider evidence on the domestic industry’s

profitability and improved performance, the Commission did not properly consider the effects of

the COVID-19 pandemic on the performance of the domestic industry, which likewise severed



                                               12
         Case 1:21-cv-00432-N/A Document 7               Filed 09/16/21   Page 13 of 18




the causal link between increased subject imports and any harm experienced by the domestic

industry. The statute requires the Commission to examine the impact of subject imports on an

affected industry to determine that subject imports were a causal factor in the harm to the

domestic industry. 19 U.S.C. § 1677(7)(C)(iii). In doing so, the statute requires the Commission

to “evaluate all relevant economic factors within the context of the business cycle and conditions

of competition that are distinctive to the affected industry.” Id.

       34.     Here, the Commission failed to properly consider the unprecedented supply and

demand disruptions caused by the COVID-19 pandemic, which resulted in precipitous declines

in the domestic industry’s financial performance indicators from 2019 to 2020. Evidence on the

record showed that the domestic industry’s financial indicators either improved, remained stable,

or declined marginally from 2018 to 2019. However, the financial indicators show sharp,

dramatic declines from 2019 to 2020, as the domestic industry absorbed the shocks caused by the

COVID-19 pandemic. Although the Commission asserted that the domestic industry’s financial

performance indicators declined more than the decline in demand in 2020, it did not

meaningfully consider record evidence that showed the effects of the COVID-19 pandemic on

the domestic industry extended far beyond a decrease in demand, and domestic producers were

unable to recover until well into 2020.

       35.     As Commissioner Johanson found in dissent, the POI “features—in its final

year—an extraordinary shock, significantly affecting both demand and supply in the U.S.

market.” Final Views, USITC Pub. 5212 at 54. The record evidence indicated that the effects of

the COVID-19 pandemic on the domestic industry reverberated beyond a demand in decline and

temporary plant shutdowns, as found by the Commission majority. Instead, record evidence

showed that the COVID-19 pandemic caused plant shutdowns, labor shortages, and supply chain



                                                 13
            Case 1:21-cv-00432-N/A Document 7         Filed 09/16/21     Page 14 of 18




disruptions that had lasting effects on U.S. producers’ ability to supply their customers, even as

demand began to recover in the third quarter of 2020. The Commission did not compare the

significance of the effects of the COVID-19 pandemic with any alleged effects of subject

imports. Had it done so, record evidence would indicate that any effects of subject imports did

not adversely impact the domestic industry, such that subject imports were inconsequential,

immaterial, and unimportant when compared with the far-reaching disruption to the industry

caused by the COVID-19 pandemic.

       36.      Therefore, because the Commission’s impact analysis failed to meaningfully

consider the impact of COVID-19 on the domestic industry, the Commission’s finding that the

domestic industry PVLT tire industry is materially injured by reason of subject imports from

Korea, Taiwan, Thailand, and Vietnam is not supported by substantial evidence on the record and

is not otherwise in accordance with law.

                                        COUNT THREE

       37.      Paragraphs 1 through 36 are incorporated by reference.

       38.      The Commission improperly found that subject imports had caused negative price

effects to the domestic industry. 19 U.S.C. § 1677(7)(C)(ii) requires the Commission to consider

whether

       (I) there has been significant price underselling by the imported merchandise as
       compared with the price of domestic like products in the United States, and
       (II) the effect of imports of such merchandise otherwise depresses prices to a
       significant degree or prevents price increases, which otherwise would have
       occurred, to a significant degree.

In other words, under the statute, the Commission must not only find underselling, but it must

also find that underselling caused either price depression or price suppression for the domestic

industry.     19 U.S.C. § 1677(7)(C)(ii).   Here, the Commission only made a finding of

underselling, without making express findings of either price depression or price suppression.
                                               14
        Case 1:21-cv-00432-N/A Document 7              Filed 09/16/21     Page 15 of 18



The record shows that, while subject imports did undersell the domestic like product, the data did

not show price depression or price suppression. Moreover, the Commission did not properly

consider evidence on the record that showed the pricing product data indicated predominant

underselling because of the existence of branded products that distorted the data.

       39.     Therefore, the Commission's pricing analysis was unsupported by substantial

evidence and otherwise not in accordance with law.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court (1) hold that the Commission's

determination in the subject investigation is unsupported by substantial evidence and otherwise

not in accordance with law; (2) remand the investigation to the Commission for disposition

consistent with any orders and opinions of this Court; and (3) provide such other relief as this

Court deems proper.

                                             Respectfully submitted,




                                             Bernd G. Janzen
                                             Margaret C. Marsh
                                             Devin S. Sikes
                                             Daniel M. Witkowski
                                             Julia K. Eppard
                                             Sydney L. Stringer
                                             AKIN GUMP STRAUSS HAUER       & FELD LLP
                                             2001 K Street, N.W.
                                             Washington, D.C. 20006

Dated: September 16, 2021                    Counsel to Sumitomo Rubber (Thailand) Co., Ltd.




                                                15
        Case 1:21-cv-00432-N/A Document 7            Filed 09/16/21     Page 16 of 18




                               CERTIFICATE OF SERVICE

       Pursuant to Court Rule 3(f), I hereby certify that copies of the foregoing Complaint were
served on the following parties by certified mail, return receipt requested:

On behalf of Defendant:                          On behalf of the United Steel, Paper and
Courtney Sheehan McNamara                        Forestry, Rubber, Manufacturing, Energy,
Office of the General Counsel                    Allied Industrial and Service Workers
U.S. International Trade Commission              International Union, AFL-CIO, CLC:
500 E Street, SW                                 Roger Schagrin, Esq.
Washington, D.C. 20436§                          Schagrin Associates
(202) 205-3095                                   900 Seventh Street NW
courtney.mcnamara@usitc.gov                      Washington, D.C. 20001
                                                 202-223-1700
                                                 rschagrin@schagrinassociates.com

On behalf of ITG Voma Corporation:               On behalf of Atturo Tire Corp.:
Jonathan T. Stoel                                Camelia Mazard, Esq.
Hogan Lovells US LLP                             Doyle, Barlow & Mazard PLLC
555 Thirteenth Street, NW                        1776 K Street, NW, Suite 200
Washington, DC 20004                             Washington, D.C. 20006
202-637-6634                                     202-589-1837
jonathan.stoel@hoganlovells.com                  apoattorney@dbmlawgroup.com

On behalf of Bridgestone Americas Tire           On behalf of Deestone Corporation Ltd.:
Operations:                                      Jay C. Campbell, Esq.
Daniel J. Cannistra, Esq.                        White & Case
Crowell & Moring LLP                             701 Thirteenth Street, NW
1001 Pennsylvania Ave., N.W.                     Washington, DC 20005
Washington, D.C. 20004                           202-626-3600
202-624-2500                                     jcampbell@whitecase.com
dcannistra@crowell.com

On behalf of Brand Inc.:                         On behalf of Cooper Tire & Rubber
Mark R. Ludwikowski, Esq.                        Company:
Clark Hill PLC                                   Gregory C. Dorris
1001 Pennsylvania Ave, NW                        Pepper Hamilton LLP
Suite 1300 South                                 2000 K Street, N.W.
Washington, DC 20004                             Suite 600
202-640-6680                                     Washington, DC 20006
mludwikowski@clarkhill.com                       202-220-1224
                                                 dorrisg@pepperlaw.com
       Case 1:21-cv-00432-N/A Document 7          Filed 09/16/21   Page 17 of 18




On behalf of Cheng Shin Rubber USA Inc.,      On behalf of TBC Corporation and Unicorn
dba Maxxis International – USA, Cheng         Tire Corp.:
Shin Rubber Ind. Co. Ltd., and Maxxis         Matthew R. Nicely, Esq.
International (Thailand) Co., Ltd.:           Akin Gump Strauss Hauer & Feld, LLP
Kristen Smith, Esq.                           2001 K Street, NW
Sandler Travis & Rosenberg, P.A.              Washington, DC 20006
1300 Pennsylvania Ave. N.W.                   (202) 887-4046
Suite 400                                     mnicely@akingump.com
Washington, D.C. 20004
202-730-4965
ksmith@strtrade.com

On behalf of Nexen Tire Corporation:          On behalf of American-Omni Trading
David E. Bond, Esq.                           Company:
White & Case                                  John M. Peterson, Esq.
701 Thirteenth Street, NW                     Neville Peterson LLP
Washington, DC 20005                          One Exchange Plaza
(202) 626-3600                                55 Broadway, Suite 2602
dbond@whitecase.com                           New York, NY 10006
                                              (212) 635-2730
                                              jpeterson@npwny.com

On behalf of Vee Tyre and Rubber Co., Ltd.:   On behalf of American Tire Distributors
Richard L.A. Weiner, Esq.                     and its wholly owned subsidiary The
Sidley Austin LLP                             Hercules Tire & Rubber Company:
1501 K Street, N.W.                           Leah N. Scarpelli, Esq.
Washington, DC 20005                          Arent Fox LLP
202-736-8000rweiner@sidley.com                1717 K Street, NW
                                              Washington, DC 20006
                                              202-715-8403
                                              leah.scarpelli@arentfox.com
        Case 1:21-cv-00432-N/A Document 7         Filed 09/16/21   Page 18 of 18




On behalf of Sentury Tire Co. Ltd., Sentury   On behalf of the Taiwan Rubber &
Tire USA Inc., S.R. Tyres Co., Ltd., Vogue    Elastomer Industries Association:
Tyre & Rubber Co., General Rubber Co.,        Peter J. Koenig, Esq.
Ltd, Zhongce Rubber Co., Ltd, Prinx           Squire Patton Boggs (US) LLP
Chengshan Tire Co., Ltd, Llit Co., Ltd. and   2550 M Street, NW
*Linglong International Tyre (Thailand)       Washington, D.C. 20037
Co., Ltd.:                                    202 626 6223
Jordan C. Kahn, Esq.                          peter.koenig@squirepb.com
Grunfeld, Desiderio, Lebowitz, Silverman &
Klestadt LLP
1201 New York Ave., NW
Suite 650
Washington, DC 20005
202-783-6881
jkahn@gdlsk.com

On behalf of Les Schwab Warehouse Center,     On behalf of Otani Radial Co., Ltd., Kenda
Inc.:                                         Rubber Ind. Co., Ltd, Kenda Rubber
Michael P. House, Esq.                        (Vietnam) Co., Ltd., American Kenda
Perkins Coie LLP                              Rubber Industrial Co., Ltd., and Americana
700 Thirteenth Street, NW                     Tire & Wheel, division of
Washington, D.C. 20005                        Americana Development, Inc.:
202-654-6488                                  Thomas J. Trendl, Esq.
mhouse@perkinscoie.com                        Steptoe & Johnson LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036-1795
                                              202-429-8055
                                              ttrendl@steptoe.com

On behalf of Hankook Tire & Technology        On behalf of Nankang Rubber Tire Corp.,
Co., Ltd., Hankook Tire America Corp., and    Ltd.:
Hankook Tire Manufacturing Tennessee,         Nancy A. Noonan, Esq.
LP:                                           Arent Fox LLP
Patrick J. McLain, Esq.                       1717 K Street, NW
WilmerHale LLP                                Washington, DC 20006
1875 Pennsylvania Ave. NW                     202-857-6479
Washington, DC 20006                          nancy.noonan@arentfox.com
202-663-6393Patrick.mclain@wilmerhale.com



Dated: September 16, 2021                                     /s/ Bernd G. Janzen
                                                                     Bernd G. Janzen
